United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1305
Issued: January 4, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 6, 2010 appellant filed a timely appeal of a January 8, 2010 decision of the
Office of Workers’ Compensation Programs denying a schedule award for a hearing loss.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of
the case.
ISSUE
The issue is whether appellant sustained a hearing loss entitling him to a schedule award.
FACTUAL HISTORY
On April 8, 2009 appellant, then a 65-year-old storekeeper, filed an occupational disease
claim alleging that he developed hearing loss due to working around loud noise in the
performance of his federal job duties. He was last exposed to noise on September 3, 1996, the
date he retired. Appellant first became aware of his condition on January 1, 1996 and related his
hearing loss to his employment on that date. The employing establishment challenged

appellant’s claim on the grounds that yearly physicals informed him of his hearing loss while
employed.
Appellant submitted an April 13, 2009 report and an audiogram dated April 8, 2009 from
Dr. Gerald G. Randolph, a Board-certified otolaryngologist, who diagnosed bilateral
sensorineural hearing loss. Dr. Randolph stated that appellant had a high-tone hearing loss
which may have been aggravated by noise exposure, but that the low-tone component to
appellant’s hearing loss was not audiometrically compatible with hearing loss caused by noise
exposure.
In a letter dated May 4, 2009, the Office requested additional factual and medical
evidence. Appellant submitted audiograms dated December 1989 through September 5, 1995
obtained for the employing establishment. He described his employment including mail room,
pipefitting, foundry and hazardous material store.
The Office requested a supplemental report from Dr. Randolph on June 18, 2009 and
provided him with a statement of accepted facts. In a June 30, 2009 report, Dr. Randolph
reviewed the statement of accepted facts and appellant’s employment audiograms. He
concluded:
“The claimant left his civil service employment in 1996. The last industrial
audiogram present in the claimant’s record is dated September 1, 1994. That
audiogram revealed a mild hearing loss in the right ear and essentially normal
hearing in the claimant’s left ear. The hearing loss in the right ear was in the
lower frequencies not affected by noise. The hearing loss was ratable at zero
percent in both ears. Since 1994, the claimant’s hearing has degenerated
significantly. The vast majority of this degeneration has been in the lower
frequencies which, on a more likely than not basis, would not be due to industrial
noise exposure…. The increase in the claimant’s hearing loss does not have an
audiometric configuration compatible with hearing loss aggravated by industrial
noise exposure.”
Dr. Randolph stated that, while appellant’s workplace noise exposure was sufficient to
have aggravated hearing loss, he did not believe that noise exposure was the cause of appellant’s
hearing loss. Instead, he attributed appellant’s hearing loss to the diagnosed condition of arterial
disease with the need for bilateral carotid artery surgery.
By decision dated July 15, 2009, the Office denied appellant’s claim. It found that the
medical evidence did not establish a causal relationship between his diagnosed hearing loss and
his accepted federal noise exposure.
Appellant requested an oral hearing on July 18, 2009 that was held on October 29, 2009.
He stated that his hearing loss was increasing and was damaged while working at the employing
establishment. Appellant resubmitted Dr. Randolph’s June 30, 2009 report with a new date of
November 25, 2009.
By decision dated January 8, 2010, an Office hearing representative affirmed the July 15,
2009 decision.
2

LEGAL PRECEDENT
The Office’s regulations define an occupational disease as “a condition produced by the
work environment over a period longer than a single workday or shift.”1 To establish that an
injury was sustained in the performance of duty in an occupational disease claim, a claimant
must submit the following: (1) medical evidence establishing the presence or existence of the
disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the employment factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant. The evidence required to
establish causal relationship is rationalized medical opinion evidence, based upon a complete
factual and medical background, showing a causal relationship between the claimed condition
and identified factors. The belief of a claimant that a condition was caused or aggravated by the
employment is not sufficient to establish causal relation.2
ANALYSIS
On appeal appellant alleged that his hearing loss was caused by noise exposure in the
performance of duty as demonstrated by his employment audiograms. He contended that his
noise exposure at the employing establishment was sufficient to cause hearing loss. The Board
notes that the issue of causal relation is a medical question to be resolved by probative medical
evidence.3
Appellant provided evidence regarding his noise exposure which the Office accepted as
factual. Dr. Randolph advised that he had a loss of hearing. However, appellant failed to
provide the necessary medical opinion evidence establishing that his hearing loss was the result
of the accepted noise exposure.
The only medical evidence is from Dr. Randolph. In response to the Office’s request for
additional information regarding the cause and extent of appellant’s hearing loss, Dr. Randolph
advised that appellant’s loss of hearing was not due to noise exposure, but was instead the result
of his underlying condition of arterial disease. He stated that appellant’s increasing hearing loss
since 1994 did not have an audiometric configuration compatible with a noise-related hearing
loss.
Appellant has the burden of proof to establish the causal relationship between his
diagnosed hearing loss and his employment-related noise exposure and must establish this
relationship through medical evidence. The medical evidence of record does not support this
relationship but instead attributes his hearing loss to a cause other than his accepted noise
1

20 C.F.R. § 10.5(q).

2

Lourdes Harris, 45 ECAB 545, 547 (1994).

3

See Paul Foster, 56 ECAB 208 (2004).

3

exposure. For this reason, appellant failed to meet this burden of proof to establish his claim for
hearing loss.
CONCLUSION
The Board finds that appellant failed to establish a causal relationship between his loss of
hearing and the accepted occupational noise exposure in his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the January 8, 2010 decision of Office of Workers’
Compensation Programs is affirmed.
Issued: January 4, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

